Case 5:19-cv-02227-DSF-RAO Document 14 Filed 04/29/20 Page 1 of 1 Page ID #:129



   1

   2

   3
                                                             JS-6
   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   ELVIRA NWANA,                              Case No. ED CV 19-02227 DSF
                                                            (RAO)
  12                      Petitioner,
  13          v.
                                                  JUDGMENT
  14   WILLIAM P. BARR, et al.,
  15                      Respondents.
  16

  17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
  18   Recommendations of United States Magistrate Judge,
  19         IT IS ORDERED AND ADJUDGED that this action is dismissed without
  20   prejudice.
  21

  22

  23   DATED: April 29, 2020
  24                                        Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
  25

  26

  27

  28
